EXHIBIT 10.1

RESTRICTED STOCK AWARD

Granted by

SP BANCORP, INC.

under the

SP BANCORP, INC.

2012 EQUITY INCENTIVE PLAN

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2012 Equity Incentive
Plan (the “Plan”) of SP Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement. A copy of the Plan has been provided to each person granted a
Restricted Stock Award pursuant to the Plan. The holder of this Restricted Stock
Award (the “Participant”) hereby accepts this Restricted Stock Award, subject to
all the terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Committee appointed to administer the Plan (“Committee”) or the Board will be
final, binding and conclusive upon the Participant and the Participant’s heirs,
legal representatives, successors and permitted assigns. Capitalized terms used
herein but not defined will have the same meaning as in the Plan.

 

1. Name of Participant:

 

2. Date of Grant:                     

 

3. Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:

                    (subject to adjustment pursuant to Section 9 hereof).

 

4. Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.

The Restricted Stock Awards granted under the Plan shall vest in five (5) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or                      and succeeding
installments on each anniversary thereafter, through                     . To
the extent the shares of Restricted Stock awarded to me are not equally
divisible by “5,” any excess shares of Restricted Stock shall vest on
                    .



--------------------------------------------------------------------------------

Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan (in the event of death, Disability or Involuntary Termination of Employment
following a Change in Control).

 

5. Grant of Restricted Stock Award.

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

 

6. Terms and Conditions.

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.

Any cash dividends or distributions declared and paid with respect to shares of
Stock subject to the Restricted Stock Award will be immediately distributed to
the Participant. Any stock dividends declared and paid with respect to shares of
Stock subject to the Restricted Stock Award will be issued subject to the same
restrictions and the same vesting schedule as the underlying share of Stock on
which the dividend was declared.

 

7. Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8. Change in Control.

 

  8.1 In the event of the Participant’s Involuntary Termination of Employment
following a Change in Control, all Restricted Stock Awards subject to this
Agreement will become fully exercisable.

 

  8.2 A “Change in Control” will be deemed to have occurred as provided in
Section 4.2 of the Plan.

 

2



--------------------------------------------------------------------------------

9. Adjustment Provisions.

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.3 of the Plan.

 

3



--------------------------------------------------------------------------------

10. Effect of Termination of Service on Restricted Stock Award.

 

  10.1 This Restricted Stock Award will vest as follows:

 

  (i) Death. In the event of the Participant’s Termination of Service by reason
of the Participant’s death, all Restricted Stock subject to this Agreement will
vest at the date of Termination of Service.

 

  (ii) Disability. In the event of the Participant’s Termination of Service by
reason of Disability, all Restricted Stock subject to this Agreement will vest
at the date of Termination of Service.

 

  (iii) Termination for Cause. If the Participant’s Service has been terminated
for Cause, all Restricted Stock subject to this Agreement that has not vested
will expire and be forfeited.

 

  (iv) Other Termination. If the Participant terminates Service for any reason
other than due to death, Disability or Involuntary Termination of Employment
following a Change in Control, all shares of Restricted Stock subject to this
Agreement which have not vested as of the date of Termination of Service will
expire and be forfeited.

 

11. Miscellaneous.

 

  11.1 This Agreement may not be amended or otherwise modified unless evidenced
in writing and signed by the Company and the Participant.

 

  11.2 Restricted Stock Awards are not transferable prior to the time such
Awards vest in the Participant.

 

  11.3 This Restricted Stock Award will be governed by and construed in
accordance with the laws of the State of Texas.

 

  11.4 This Restricted Stock Award is subject to all laws, regulations and
orders of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of stock hereunder if the issuance of such shares would
constitute a violation of any such law, regulation or order or any provision
thereof.

 

  11.5 The Participant shall have the right to direct the Company to satisfy the
minimum required federal, state and local tax withholding by withholding a
number of shares (based on the Fair Market Value on the vesting date) otherwise
vesting that would satisfy the minimum amount of required tax withholding.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

SP BANCORP, INC. By:     Its:    

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2012 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2012 Equity Incentive Plan.

 

PARTICIPANT   

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES

I hereby acknowledge the delivery to me by SP Bancorp, Inc. (the “Company”) or
its affiliate on                     , of stock certificates for
                     shares of common stock of the Company earned by me pursuant
to the terms and conditions of the Restricted Stock Agreement and the SP
Bancorp, Inc. 2012 Equity Incentive Plan, which shares were transferred to me on
the Company’s stock record books on                     .

 

Date:                                                           Participant’s
signature

 

6